
	
		III
		110th CONGRESS
		1st Session
		S. RES. 215
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Allard (for himself,
			 Mr. McCain, Mr.
			 Casey, Mr. Cochran,
			 Mr. Enzi, Mr.
			 Stevens, Mr. Graham,
			 Mr. Chambliss, Mr. Craig, Mr.
			 Inhofe, Mr. Lott,
			 Mr. Schumer, Mr. Vitter, Mrs.
			 Hutchison, Mr. Durbin,
			 Mr. Lieberman, Mr. Levin, Mr.
			 Whitehouse, Ms. Snowe,
			 Mr. Voinovich, Mr. Pryor, Mrs.
			 Boxer, Mr. Wyden,
			 Ms. Murkowski, Ms. Landrieu, Mr.
			 Domenici, Mr. Brown,
			 Mr. Coleman, Mr. Akaka, Ms.
			 Mikulski, Mrs. Clinton,
			 Mrs. Feinstein, and
			 Mr. Sanders) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 14, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		
			June 20, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating September 25, 2007, as
		  National First Responder Appreciation
		  Day.
	
	
		Whereas millions of Americans have benefited from the
			 courageous service of first responders across the Nation;
		Whereas the police, fire, emergency medical service, and
			 public health personnel (commonly known as first responders)
			 work devotedly and selflessly on behalf of the people of this Nation,
			 regardless of the peril or hazard to themselves;
		Whereas in emergency situations, first responders carry
			 out the critical role of protecting and ensuring public safety;
		Whereas the men and women who bravely serve as first
			 responders have found themselves on the front lines of homeland defense in the
			 war against terrorism;
		Whereas first responders are called upon in the event of a
			 natural disaster, such as the tornadoes in Florida and the blizzard in Colorado
			 in December 2006, the wildfires in the West in 2007, and the flooding in the
			 Northeast in April 2007;
		Whereas the critical role of first responders was
			 witnessed in the aftermath of the mass shooting at the Virginia Polytechnic
			 Institute and State University, when the collaborative effort of police
			 officers, firefighters, and emergency medical technicians to secure the campus,
			 rescue students from danger, treat the injured, and transport victims to local
			 hospitals undoubtedly saved the lives of many students and faculty;
		Whereas 670,000 police officers, 1,100,000 firefighters,
			 and 891,000 emergency medical technicians risk their lives every day to make
			 our communities safe;
		Whereas these 670,000 sworn police officers from Federal,
			 State, tribal, city, and county law enforcement agencies protect lives and
			 property, detect and prevent crimes, uphold the law, and ensure justice;
		Whereas these 1,100,000 firefighters, both volunteer and
			 career, provide fire suppression, emergency medical services, search and
			 rescue, hazardous materials response, response to terrorism, and critical fire
			 prevention and safety education;
		Whereas the 891,000 emergency medical professionals in the
			 United States respond to and treat a variety of life-threatening emergencies,
			 from cardiac and respiratory arrest to traumatic injuries;
		Whereas these 2,661,000 first responders make
			 personal sacrifices to protect our communities, as was witnessed on September
			 11, 2001, and in the aftermath of Hurricane Katrina, and as is witnessed every
			 day in cities and towns across America;
		Whereas according to the National Law Enforcement Officers
			 Memorial Fund, a total of 1,649 law enforcement officers died in the line of
			 duty during the past 10 years, an average of 1 death every 53 hours or 165 per
			 year, and 145 law enforcement officers were killed in 2006;
		Whereas, according to the United States Fire
			 Administration, from 1996 through 2005 over 1500 firefighters were killed in
			 the line of duty, and tens of thousands were injured;
		Whereas 4 in 5 medics are injured on the job, more than 1
			 in 2 (52 percent) have been assaulted by a patient and 1 in 2 (50 percent) have
			 been exposed to an infectious disease, and emergency medical service personnel
			 in the United States have an estimated fatality rate of 12.7 per 100,000
			 workers, more than twice the national average;
		Whereas most emergency medical service personnel deaths in
			 the line of duty occur in ambulance accidents;
		Whereas thousands of first responders have made the
			 ultimate sacrifice;
		Whereas, in the aftermath of the terrorist attacks of
			 September 11, 2001, America's firefighters, law enforcement officers, and
			 emergency medical workers were universally recognized for the sacrifices they
			 made on that tragic day, and should be honored each year as these tragic events
			 are remembered;
		Whereas there currently exists no national day to honor
			 the brave men and women of the first responder community, who give so much of
			 themselves for the sake of others; and
		Whereas these men and women by their patriotic service and
			 their dedicated efforts have earned the gratitude of Congress: Now, therefore,
			 be it
		
	
		That the Senate designates September
			 25, 2007, as National First Responder
			 Appreciation Day to honor and celebrate the contributions
			 and sacrifices made by all first responders in the United States.
		
	
		June 14, 2007
		Reported without amendment
	
